

Exhibit 10.1


 
NINTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
 


This Ninth Amendment to Revolving Credit Agreement (“Amendment”) is made as of
February 19, 2009 (“Effective Date”) among WCA WASTE CORPORATION, a Delaware
corporation (“Borrower”) and COMERICA BANK, a Texas banking association
(“Comerica”), in its capacity as Agent under the Credit Agreement, as defined
below (in such capacity, “Agent”), and in its capacity as a Lender under the
Credit Agreement and the “Lenders” from time to time party thereto (the
“Lenders”).
 
PRELIMINARY STATEMENT
 
 
The Borrower and Agent entered into a Revolving Credit Agreement dated July 5,
2006, as amended by a First Amendment to Revolving Credit Agreement dated as of
July 28, 2006, Second Amendment to Revolving Credit Agreement dated as of
September 25, 2006, Third Amendment to Revolving Credit Agreement dated as of
November 20, 2006, Fourth Amendment to Revolving Credit Agreement dated as of
January 24, 2007, Fifth Amendment to Revolving Credit Agreement dated as of
March 13, 2007, Sixth Amendment to Revolving Credit Agreement dated as of July
27, 2007, Seventh Amendment to Revolving Credit Agreement dated as of December
19, 2007, and Eighth Amendment to Revolving Credit Agreement dated as of October
22, 2008 (“Credit Agreement”) providing terms and conditions governing certain
loans and other credit accommodations extended by the Agent to Borrower
(“Indebtedness”).
 
Borrower, Agent and the Lenders constituting the Required Lenders have agreed to
amend the terms of the Credit Agreement as provided in this Amendment.
 
AGREEMENT
 
1. Defined Terms.  In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Credit Agreement.
 
2. Amendments.
 
a. The following definitions are hereby added to Section 1.01 of the Credit
Agreement:
 
“ ‘Impaired Lender’ shall mean a Lender (a) that has failed to fund its
Percentage Share of any Aggregate Revolving Credit Commitments or to purchase
participations in any Swing Line Loan or any Letters of Credit, (b) that has
otherwise failed to pay to the Administrative Agent or any other Lender any
other amount required to be paid by it under the terms of this Agreement or any
other Loan Document, unless such Lender is disputing such obligation to pay any
such amount in good faith, (c) which the Administrative Agent, the Issuing Bank
or Swing Line Lender believes, in good faith, has defaulted in fulfilling its
obligations  under any other syndicated credit facilities or as participant in
any other credit facility, (d) that has been, or is controlled by any Person
which has been, determined to be insolvent or that has become subject to a
bankruptcy or other similar proceeding, or (e) any material assets or management
of which has been taken over by a governmental agency.”
 
“ ‘Maintenance Capital Expenditures’ shall mean any expenditures for any
purchase or other acquisition of any equipment which are made for the purpose of
replacing equipment in operation and landfill cell construction on sites in
operation by the Borrower and its Consolidated Subsidiaries (now owned or
hereafter acquired).”
 
“ ‘Ninth Amendment Effective Date’ shall mean the effective date of the Ninth
Amendment to Revolving Credit Agreement among the Borrower, Agent and the
Lenders determined pursuant to Paragraph 3a of such amendment.”
 
“ ‘Tangible Net Worth’ means, as at any date, Net Worth less goodwill and
similar intangible assets.”
 
b. The definition of “Applicable Margin” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
 
“  ‘Applicable Margin’ means, on any day, the applicable per annum percentage
set forth at the appropriate intersection in the table shown below, based on the
Leverage Ratio on the most recent Determination Date:


Level
 
Leverage Ratio
 
Base Rate Loan
 
LIBOR Loan
 
Letter of Credit Fees
I
 
<3.00:1.00
 
2.25%
 
2.50%
 
2.50%
II
 
≥ 3.00:1.00 and <3.50:1.00
 
2.50%
 
2.75%
 
2.75%
III
 
≥ 3.50:1.00 and <4.00:1.00
 
2.75%
 
3.00%
 
3.00%
IV
 
≥ 4.00:1.00 and <4.50:1.00
 
3.00%
 
3.25%
 
3.25%
V
 
≥4.50:1.00
 
3.25%
 
3.50%
 
3.50%

 
The Applicable Margin shall be established as of the date of the Administrative
Agent’s receipt of  the information and computations set forth in the financial
statements and Compliance Certificate furnished to the Administrative Agent
pursuant to Section 8.01 (each, a "Determination Date").  Any change in the
Applicable Margin following each Determination Date shall be determined based
upon the information and computations set forth in the financial statements and
Compliance Certificate furnished to the Administrative Agent pursuant to
Section 8.01, subject to review and approval of such computations by the
Administrative Agent.  Each change in the Applicable Margin shall be effective
as of the Determination Date (including, without limitation, in respect of LIBOR
Loans then outstanding notwithstanding that such change occurs during an
Interest Period), and shall remain in effect until the next Determination Date
for which a change in the Applicable Margin occurs; provided, however; if the
Borrower shall fail to deliver any required financial statements or Compliance
Certificate within the time period required by Section 8.01, the Applicable
Margin shall be the highest percentage amount stated for each Type of Loan as
set forth in the above table for the period beginning on the required delivery
date of the financial statements and Compliance Certificate as provided in
Section 8.01 and ending on the date that the appropriate financial statements
and Compliance Certificate are so delivered.  Notwithstanding the foregoing,
Level III Applicable Margins shall be in effect hereunder until the
determination thereof based upon Borrowers’ financial statements for the fiscal
quarter ending December 31, 2008.”
 
c.           The definition of “Adjusted EBIT Debt Service Ratio” in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
 
“  ‘Pro Forma Adjusted EBITDA Debt Service Ratio’ means, with respect to the
Borrower and its Consolidated Subsidiaries, the ratio of (i) Pro Forma Adjusted
EBITDA for the four fiscal quarters ending on such date minus cash income tax
expense for such period, to (ii) cash interest expense, plus (x) all scheduled
payments on capitalized leases paid or payable during such period, plus (y) all
scheduled principal payments of Debt paid or payable during such period,
excluding payments made on the Revolving Credit Loans, financed insurance
premiums paid, and any principal payments paid in advance of maturity which have
been previously waived by the Lenders during such period.”
 
d.           The definition of “Pro Forma Adjusted EBITDA” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
 
“  ‘Pro Forma Adjusted EBITDA’ means, for any period, the sum of, without
duplication, (a) EBITDA for such period, plus (b) non-recurring non-cash
expenses or charges during such period, plus (c) historical results for any
acquisitions which are consummated on or after the Closing Date, adjusted for
the lesser of:  (x) the sum of (without duplication): (i) add-backs permitted
pursuant to Article 11, Regulation S-X of the Securities Act of 1933 for the
12-month period then ended, plus (ii) the effect of Additional Volume and/or
Increased Use, as applicable, and itemized direct cost savings that will be
achieved as a result of, or in connection with, any acquisitions consummated
after the Closing Date, plus (iii) the Prior Acquisition Add-Back, or (y)
fifteen percent (15%) of the Pro Forma Adjusted EBITDA before the inclusion of
items (x)(i), (x)(ii), and (x)(iii), plus (d) non-cash charges for increases in
closure and post-closure obligations, plus (e) non-cash charges associated with
the disposal contract between Waste Management, Inc. and WCA Waste Systems, plus
(f)  non-cash charges (or minus non-cash benefits, if applicable) reflecting the
adoption of SFAS No. 123 (and all amendments thereto), plus (g) all non-cash
charges related to restricted stock and redeemable stock interests granted to
officers, directors and employees, plus (h) non-cash expense (or minus non-cash
income, if applicable) associated with FAS 133 treatment of any Hedging
Agreements, plus (i) non-cash losses on asset sales in an aggregate amount not
to exceed $500,000.”
 
e.           The following is added as new subsection (d) to Section 6.02 of the
Credit Agreement:
 
“(d)           if any Lender is an Impaired Lender, the Swing Line Lender and/or
Issuing Lender has entered into arrangements satisfactory to it to eliminate the
Swing Line Lender’s and/or Issuing Lender’s risk, as applicable, with respect to
the participation in Swing Line Loans and Letters of Credit by all such Impaired
Lenders, including creation of a cash collateral account or delivery of other
security to assure payment of such Impaired Lender’s Percentage Share of all
outstanding Swing Line Loans and Letters of Credit; provided that the foregoing
condition shall not preclude the obligation of the Lenders to make Revolving
Credit Loans, or prohibit the Borrower from obtaining Revolving Credit Loans, to
fund such cash collateral account.”
 
f.           Section 9.13 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
 
“9.13                      Tangible Net Worth.  The Borrower will not permit its
Tangible Net Worth at any time (calculated quarterly at the end of each fiscal
quarter) to be less than $30,000,000 as of December 31, 2008, plus, as of the
end of each fiscal quarter thereafter, 50% of the sum of the Borrower's
after-tax Consolidated Net Income for each fiscal quarter for which Consolidated
Net Income is greater than $0 beginning with the fiscal quarter ending March 31,
2009, plus 100% of the increase to Net Worth resulting from the net cash
proceeds from the equity offerings after December 31, 2008.
 
g.           Section 9.14 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
 
“9.14                      Senior Secured Funded Debt Leverage Ratio.  The
Borrower will not permit the Senior Secured Funded Debt Leverage Ratio at any
time (calculated quarterly at the end of each fiscal quarter) to be more than
the ratio corresponding to the applicable period set forth below:
 
Fiscal quarter ending:
 
Ratio:
December 31, 2008 and at all times thereafter
 
2.50 to 1.00



 
h.           Section 9.15 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
 
“9.15                      Pro Forma Adjusted EBITDA Debt Service Ratio.  The
Borrower will not permit the Pro Forma Adjusted EBITDA Debt Service Ratio at any
time (calculated quarterly at the end of each fiscal quarter) to be less than
the ratio corresponding to the applicable period set forth below:
 
Fiscal quarter ending:
 
Ratio:
December 31, 2008 and at all times thereafter
 
2.25 to 1.00



i.           The following Section 9.23 is hereby added to the Credit Agreement:


“9.23                      Maintenance Capital Expenditures.  Commencing with
the fiscal year ending December 31, 2008, the Borrower will not, and will not
permit any Subsidiary to make, any Maintenance Capital Expenditures except for
Maintenance Capital Expenditures incurred by Borrower and/or its Subsidiaries
during any fiscal year not to exceed fifteen percent (15%) of Borrower’s
consolidated total revenue as calculated at the end of each fiscal year.


j.           Section 12.05(g) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“(g)           Substitution of Lenders.  If (a) any Lender shall become an
Impaired Lender, (b) any Lender has demanded compensation under Section 5.01(a),
or (c) any Lender has not approved an amendment, waiver or other modification of
this Agreement, if such amendment or waiver has been approved by the Required
Lenders and the consent of such Lender is required (in each case, an “Affected
Lender”), then the Administrative Agent or the Borrower shall have the right to
make written demand on the Affected Lender (with a copy to the Borrower in the
case of a demand by the Administrative Agent or with a copy to the
Administrative Agent in the case of a demand by the Borrower) to assign and the
Affected Lender shall assign, to one or more financial institutions that comply
with the provisions of Section 12.05 hereof (the “Purchasing Lender” or
“Purchasing Lenders”) to purchase the advances of the Revolving Credit Loans,
and/or Swing Line Loans, as the case may be, of such Affected Lender (including,
without limitation, its participating interests in outstanding Swing Line Loans
and Letters of Credit) and assume the commitment of the Affected Lender to
extend credit under the Revolving Credit Commitment (including without
limitation its obligation to purchase participations interest in Swing Line
Loans and Letters of Credit) under this Agreement. The Affected Lender shall be
obligated to sell its advances of the Revolving Credit Loans, and/or Swing Line
Loans, as the case may be, and assign its commitment to extend credit under the
Revolving Credit Commitment (including without limitation its obligations to
purchase participations in Swing Line Loans and Letters of Credit) to such
Purchasing Lender or Purchasing Lenders within ten (10) days after receiving
notice from the Borrower requiring it to do so, at an aggregate price equal to
the outstanding principal amount thereof, plus unpaid interest accrued thereon
up to but excluding the date of the sale. In connection with any such sale, and
as a condition thereof, the Borrower shall pay to the Affected Lender all fees
accrued for its account hereunder to but excluding the date of such sale, plus,
if demanded by the Affected Lender within ten (10) Business Days after such
sale, (i) the amount of any compensation which would be due to the Affected
Lender under Section 5.04 if the Borrower had prepaid the outstanding LIBOR Loan
of the Affected Lender on the date of such sale, and (ii) any additional
compensation accrued for its account under Section 5.01(a), to but excluding
said date. Upon such sale, the Purchasing Lender or Purchasing Lenders shall
assume the Affected Lender’s commitment, and the Affected Lender shall be
released from its obligations hereunder to a corresponding extent. If any
Purchasing Lender is not already one of the Lenders, the Affected Lender, as
assignor, such Purchasing Lender, as assignee, the Borrower and the
Administrative Agent, shall enter into an Assignment Agreement pursuant to
Section 12.05(b)(i) hereof, whereupon such Purchasing Lender shall be a Lender
party to this Agreement, shall be deemed to be an assignee hereunder and shall
have all the rights and obligations of a Lender with a Percentage Share equal to
its ratable share of the then applicable Aggregate Revolving Credit Commitments
of the Affected Lender. In connection with any assignment pursuant to this
Section 12.05(g), the parties to such assignment shall pay to the Administrative
Agent the administrative fee for processing such assignment referred to in
Section 12.05(b)(iv).”
 
3. Representations and Warranties.  The Borrower represents, warrants, and
agrees that:
 
a. This Amendment may be executed in as many counterparts as Agent, the Lenders
and the Borrower deem convenient, and shall become effective upon delivery to
Agent of all executed counterparts hereof from Lenders constituting the Required
Lenders and from Borrower and each of the Guarantors.
 
b. Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Credit Agreement and in each related
document, agreement, and instrument remain true and correct, continue to be
satisfied in all respects, and are legal, valid and binding obligations with the
same force and effect as if entirely restated in this Amendment.
 
c. When executed, the Agreement, as amended by this Amendment will continue to
constitute a duly authorized, legal, valid, and binding obligation of the
Borrower enforceable in accordance with its terms.
 
d. There is no Default or Event of Default existing under the Credit Agreement,
or any related document, agreement, or instrument.
 
e. The Certificate of Incorporation, Amended and Restated Bylaws and Resolution
and Incumbency Certificate of the Borrower delivered to Agent in connection with
the Credit Agreement on or about July 5, 2006, have not been repealed, amended
or modified since the date of delivery thereof and that same remain in full
force and effect; provided however that the Amended and Restated Bylaws have
been amended and restated by the Second Amended and Restated Bylaws of the
Borrower dated as of June 18, 2007.
 
4. Fees.  The Borrower shall pay to Agent, for distribution to the Lenders, as
applicable, all fees as set forth in the Fee Letter from Agent to the Borrower
dated as of February 3, 2009, in the manner and on the dates specified therein,
to the extent not paid prior to the Ninth Amendment Effective Date.  In
addition, on the Ninth Amendment Effective Date, the Borrower shall pay to Agent
the Letter of Credit Fees contemplated under Section 2.05(b)(i) of the Credit
Agreement for the quarterly period from and including February 1, 2009 through
April 30, 2009.
 
5. Successors and Assigns.  This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.
 
6. Other Modification.  In executing this Amendment, the Borrower is not relying
on any promise or commitment of Agent or the Lenders that is not in writing
signed by Agent and the Lenders.
 
7. Acknowledgment and Consent of Guarantors.  By signing below, each of the
Guarantors acknowledges and consents to the execution, delivery and performance
of this Amendment.
 
8. Expenses.  Borrower shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Agent and the Lenders incurred in
connection with the preparation, execution, and delivery of this Amendment, and
the other documents contemplated by this Amendment.
 
[Signature Page Follows]

 
 
 

--------------------------------------------------------------------------------

 

This Ninth Amendment to the Revolving Credit Agreement is executed and delivered
on the Effective Date.
 
 
COMERICA BANK, as Administrative Agent

 
and Collateral Agent

 
By:           /s/ Michael R.
Schmidt                                                                           
Michael R. Schmidt
Its:           Vice President

 
 
 

--------------------------------------------------------------------------------

 


GUARANTY BANK, as Syndication Agent and
a Lender
 
By:           /s/ Jeremy
Jackson                                                                
Jeremy Jackson
Its:           Vice President
 
 
 
 

--------------------------------------------------------------------------------

 

ALLIED IRSH BANKS, p.l.c.,
as a Lender
 
By:           /s/ Jean Pierre
Knight                                                                
Jean Pierre Knight
Its:           Vice President
 
By:           /s/ Eanna P.
Mulkere                                                                
Eanna P. Mulkere
Its:           Assistant Vice President
 
 
 
 

--------------------------------------------------------------------------------

 

COMPASS BANK, as a Lender
 
By:           /s/ Eric
Ensmann                                                                                     
Eric Ensmann
Its:           Senior Vice President
 
 
 
 

--------------------------------------------------------------------------------

 


FIRST BANK, as a Lender
 
By:           /s/ Randy T.
Fink                                                                                     
 Randy T. Fink
Its:           Senior Vice President
 
 
 
 

--------------------------------------------------------------------------------

 


BANK OF TEXAS, NATIONAL ASSOCIATION,
as a Lender
 
By:           /s/ Frank A.
Yonish                                                                
Frank A. Yonish
Its:           Executive Vice President
 
 
 
 

--------------------------------------------------------------------------------

 


MERCANTIL COMMERCEBANK, NA, as a Lender
 
By:           /s/ Brian
Hanley                                                      
Brian Hanley
Its:           Vice President


By:           /s/ Francisco
Rivero                                                                
Francisco Rivero
Its:           Senior Vice President
 
 
 
 

--------------------------------------------------------------------------------

 


WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
 
By:           /s/ Michael R.
Quirav                                                                
Michael R. Quirav
Its:           Vice President
 
 
 
 

--------------------------------------------------------------------------------

 


WEBSTER BANK, NATIONAL ASSOCIATION,
as a Lender
 
By:           /s/ Stephen J.
Corcoran                                                                           
Stephen J. Corcoran
Its:           Senior Vice President
 
 
 
 

--------------------------------------------------------------------------------

 


WCA WASTE CORPORATION, as Borrower
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA HOLDINGS CORPORATION, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA WASTE SYSTEMS, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA OF ALABAMA, L.L.C., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA SHILOH LANDFILL, L.L.C., as a Guarantor


By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
WASTE CORPORATION OF KANSAS, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
WASTE CORPORATION OF TENNESSEE, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 


WCA OF FLORIDA, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
[Continuation of Signature Page of the Acknowledgement and Consent of
Guarantors]
 
WCA OF CENTRAL FLORIDA, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
TRANSIT WASTE, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
WASTE CORPORATION OF MISSOURI, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
EAGLE RIDGE LANDFILL, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA TEXAS MANAGEMENT GENERAL, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
WASTE CORPORATION OF TEXAS, L.P., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
TEXAS ENVIRONMENTAL WASTE SERVICES, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA MANAGEMENT LIMITED, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
[Continuation of Signature Page of the Acknowledgement and Consent of
Guarantors]
 
WCA MANAGEMENT GENERAL, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA MANAGEMENT COMPANY, LP, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA OF NORTH CAROLINA, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
MATERIAL RECOVERY, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA WAKE TRANSFER STATION, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA OF HIGH POINT, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
MATERIAL RECLAMATION, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA CAPITAL, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
[Continuation of Signature Page of the Acknowledgement and Consent of
Guarantors]
 
WASTE CORPORATION OF ARKANSAS, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
TRANSLIFT, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA OF ST. LUCIE, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
AMERICAN WASTE, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
N.E. LANDFILL, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
PAULS VALLEY LANDFILL, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 
SOONER WASTE, L.L.C., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                                
Joseph J. Scarano, Jr.
Its:           Vice President
 